966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LEVER BROTHERS COMPANY,v.UNITED STATES of America, et al., Appellants.LEVER BROTHERS COMPANY,v.UNITED STATES of America, et al., Appellants.
No. 92-5160.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1992.

Before HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for a stay pending appeal, the opposition thereto, the reply, and the amici curiae briefs;  the unopposed motion for expedited appeal;  the response to the court's order to show cause filed May 7, 1992;  and the motion to consolidate, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the appeal in No. 92-5160 be dismissed for lack of jurisdiction.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).   The Clerk is directed to issue a certified copy of this order in lieu of formal mandate in No. 92-5160.   It is


4
FURTHER ORDERED that the motion for stay and the motion for expedited appeal be deemed filed in appellants' new appeal, No. 92-5185.   The Clerk is directed to place a copy of these motions in No. 92-5185.   It is


5
FURTHER ORDERED that the motion for stay and the motion for expedition be denied.   Appellants have not demonstrated the requisite likelihood of success on the merits to warrant either a stay or expedition.   See Washington Metropolitan Area Transit Commission v. Holiday Tours, Inc., 559 F.2d 841 (D.C.Cir.1977);  D.C.Circuit Handbook of Practice and Internal Procedures 38, 40 (1987).   It is


6
FURTHER ORDERED that the motion to consolidate be dismissed as moot.